Citation Nr: 0212188	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-38 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to January 
1984 and from February 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for increased ratings 
for right and left knee disabilities, both rated as 10 
percent disabling.  The veteran testified at a hearing at an 
RO in April 1996.

These issues were remanded in October 1998 and March 1999, to 
afford the veteran a requested personal Board hearing.  In 
June 1999, he testified at such a hearing.  These issues were 
again before the Board in October 1999, at which time they 
were remanded for further development of the evidence.

In February 2000 rating decision, the RO increased the rating 
for the veteran's right knee disability from 10 to 20 
percent, effective January 11, 2000, and also increased the 
rating for his left knee disability from 10 to 30 percent, 
effective from January 11, 2000.  However, this action did 
not constitute a full grant of the benefits sought on appeal.  
Accordingly, these issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Moreover, although a total 
rating based on individual unemployability was subsequently 
granted, effective November 30, 2001, the issues regarding 
higher schedular ratings for the service-connected knee 
disabilities remain in appellate status.



FINDINGS OF FACT

1.  Prior to January 11, 2000, neither of the veteran's 
service-connected knee disabilities were manifested by more 
that slight recurrent subluxation or lateral instability. 

2.  Prior to January 11, 2000, flexion in both knees was not 
limited to 30 degrees or less nor was extension limited to 15 
degrees or more.

3.  From January 11, 2000, the veteran's service-connected 
left knee was (by analogy) productive of severe instability.  

4.  From January 11, 2000, the veteran's service-connected 
right knee was productive (by analog) of no more than 
moderate instability.

5.  From July 6, 2000, the veteran's service-connected left 
knee disability has been productive (by analogy) of severe 
instability, with x-ray evidence of arthritis and limitation 
of motion.

6.  From July 6, 2000, the veteran's service-connected right 
knee disability has been productive (by analogy) of no more 
than moderate instability, with x-ray evidence of arthritis 
and limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2000, the criteria for entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected right knee chondromalacia were not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2001).

2.  Prior to January 11, 2000, the criteria for entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected left knee posterior cruciate insufficiency 
were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

3.  From January 11, 2000, the criteria for entitlement to a 
rating in excess of 20 percent for the veteran's service-
connected right knee chondromalacia were not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2001).

4.  From January 11, 2000, the criteria for entitlement to a 
rating in excess of 30 percent for the veteran's service-
connected left knee posterior cruciate insufficiency were not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2001).

5.  From July 6, 2000, the criteria for entitlement to a 
separate 10 percent disability rating for arthritis of the 
right knee with limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2001).

6.  From July 6, 2000, the criteria for entitlement to a 
separate 10 percent disability rating for arthritis of the 
left knee with limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues addressed in this 
decision.  These issues have been addressed in the rating 
decision, statement of the case, and supplemental statements 
of the case.  In these documents, the veteran has been 
furnished notice of the applicable laws and regulations 
regarding increased ratings for knee disabilities.  The Board 
notes that it does not appear that the RO has advised the 
veteran of the provisions of VCAA pursuant to Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).  However, at 
the June 1999 Board hearing, the veteran indicated that all 
treatment for his knee disabilities was with VA, and the 
Board observes that all VA record have been associated with 
the claims folder.  The Board also observes that the veteran 
was most recently afforded VA examinations in January 2000 
and January 2001, and the Board finds these examinations to 
be adequate as to the issues addressed herein.  No additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore concludes that the veteran has received the 
intended benefits of the VCAA and that no useful purpose 
would be served by delaying the case for additional notice or 
assistance to the veteran.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Where entitlement to 
VA compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

It appears that the veteran's service-connected knee 
disabilities were each initially evaluated as 10 percent 
disabling by analogy to the provisions Under Diagnostic Code 
5257 for other impairment of the knee.  Under this Code, a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent evaluation is warranted 
for moderate recurrent subluxation or lateral instability, 
and a 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.

Other potentially applicable rating criteria include Code 
5260 which provides that a noncompensable rating is for 
application where flexion is limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating (the highest available 
under this Code) is warranted where flexion is limited to 15 
degrees.

Under Code 5261, a noncompensable rating is warranted for 
extension limited to 5 degrees, a 10 percent rating is 
warranted where extension is limited to 10 degrees, a 20 
percent rating is warranted where extension is limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees and a 50 percent rating (the 
highest available under this Code) is warranted for extension 
limited to 45 degrees.

Also for consideration in the present case is whether a 
separate rating can be applied under Code 5257 for recurrent 
subluxation or lateral instability and under the limitation 
of motion codes. As stated in two separate VA Office of the 
General Counsel Precedent Opinions (VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98), a claimant who has both degenerative 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.

The Board also notes here that Diagnostic Code 5003 provides 
that degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board 
notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

For purposes of the present case the Board also observes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A.  Prior to January 11, 2000.

The veteran's knee disabilities were each rated as 10 percent 
disabling prior to January 11, 2000, and after reviewing the 
evidence the Board is unable to find a basis for a higher 
rating for either knee prior to that date.  Although the RO 
apparently rated the knees under Code 5257 by analogy, the 
Board notes that VA examination in May 1996 actually showed 
no recurrent subluxation or lateral instability in either 
knee.  There was, however, clinical evidence of limitation of 
flexion to 50 degrees in the left knee and 60 degrees in the 
right knee.  There was also clinical evidence of moderate 
pain on motion.  

Even considering additional functional loss due to such pain, 
there is no persuasive evidence that such additional 
functional loss effectively limited flexion to 30 degrees in 
either knee so as to warrant assignment of a 20 percent 
rating under Code 5260.  As already noted, the RO assigned 
the 10 percent ratings under Code 5257 by analogy, apparently 
in recognition of the pain, although there was no clinical 
evidence of instability.  

At any rate, the Board finds that the preponderance of the 
evidence is against entitlement to ratings in excess of 10 
percent for either knee prior to January 11, 2000.  Review of 
the evidence also shows no x-ray evidence of arthritis.  
Radiological study in May 1996 showed no degenerative 
disease.  As such, application of separate ratings for such 
arthritis with limitation of motion is therefore not 
appropriate during this period.

B.  From January 11, 2000.

By rating decision in February 2000, the RO increased the 
left knee rating to 30 percent and the right knee rating to 
20 percent, effective from January 11, 2000.  The RO's action 
in this regard was based on the report of a VA examination 
conducted on January 11, 2000.  This examination revealed 
extremely painful motion of the left knee with flexion to 60 
degrees and extension limited during the last 5 degrees.  
Moderate pain with instability and flexion to 80 degrees with 
extension to 0 degrees in the right knee was reported.  

The Board notes that the RO continued to apply Code 5257 by 
analogy during this period.  In apparent recognition of the 
increasing pain, the RO increased the rating for each knee by 
10 percent.  The Board also recognizes the increased 
symptomatology, but finds no basis for assigning higher 
ratings during this period.  The 30 percent rating assigned 
for the left knee is the highest available under Code 5257 
and Code 5260, and there was no x-ray evidence of arthritis 
to allow for a separate rating.  With regard to the right 
knee, it appears that the pain was moderate in degree as 
opposed to severe in the left knee.  Moreover, flexion in the 
right knee was to 80 degrees at the time of the VA 
examination in January 2000.  Even considering some 
additional functional loss, the evidence is still against a 
finding that a rating in excess of 20 percent was warranted 
for right knee chondromalacia from January 11, 2000.  There 
was also no x-ray evidence of arthritis to permit a separate 
rating.  

C.  From July 6, 2000.

The Board finds a VA clinical treatment record dated July 6, 
2000, to be significant in that the examiner diagnosed 
degenerative arthritis of both knees confirmed by x-ray.  As 
noted above, this finding allows for application of a 
separate rating for each knee under arthritis and limitation 
of motion Codes.  

However, while the veteran suffers limitation of motion of 
the knees, it does not appear that the criteria for ratings 
in excess of 10 percent under limitation of motion Codes have 
been met even considering additional functional loss due to 
pain.  Moreover, the Board again notes that the RO applied 
the provisions of Code 5257 for instability by analogy 
although it can be argued that the demonstrated instability 
is only slight to moderate in degree.  However, in an effort 
to retain some consistency in rating the veteran's knee 
disabilities, the Board believes that continuance of the RO's 
ratings under Code 5257 and assignment of a separate 10 
percent rating for each knee under Codes 5003, 5060 is most 
appropriate and of the most benefit to the veteran under the 
facts of this case.

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not an approximate balance of the positive evidence with 
the negative evidence to permit a more favorable 
determination. 


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia prior to January 11, 2000, is not 
warranted.  Entitlement to a rating in excess of 20 percent 
for right knee chondromalacia from January 11, 2000, is not 
warranted.  Entitlement to a rating in excess of 10 percent 
for left knee posterior cruciate insufficiency prior to 
January 11, 2000, is not warranted.  Entitlement to a rating 
in excess of 20 percent for left knee posterior cruciate 
insufficiency from January 11, 2000, is not warranted.  To 
this extent, the appeal is denied. 

Entitlement to a separate 10 percent rating for right knee 
arthritis with limitation of motion from July 6, 2000, is 
warranted.  Entitlement to a separate 10 percent rating for 
left knee arthritis with limitation of motion from July 6, 
2000, is warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

